UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4065


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRANCE ANTWAN WILLIAMS,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 09-9351)


Submitted:   September 30, 2011           Decided:   October 6, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed in part, reversed in part, vacated          in   part,   and
remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrance Antwan Williams pled guilty, without a plea

agreement, to possession with intent to distribute more than

fifty     grams     of      cocaine           base,     in     violation         of    21    U.S.C.

§§ 841(a)(1),          (b)(1)(A)         (2006),        possession         of    a    firearm      in

furtherance       of    a    drug       trafficking          crime,    in    violation        of   18

U.S.C. § 924(c) (2006), and possession of a firearm after having

been convicted of a crime punishable by more than one year of

imprisonment, in violation of 18 U.S.C. § 922(g) (2006).                                           On

appeal, he argues that he was legally innocent of being a felon

in    possession       of    a     firearm       because        his    two      North       Carolina

convictions       for       possession          with    intent        to    sell      and    deliver

marijuana were not punishable by a term of imprisonment greater

than one year.           For the same reason, he argues that he should

not have been sentenced under the career offender provision of

the United States Sentencing Guidelines.

            We recently held that, when deciding whether a North

Carolina        conviction         is     a     predicate        offense        for    sentencing

enhancements       purposes,            the    federal        Controlled        Substance      Act’s

inclusion of offenses “punishable by imprisonment for more than

one     year”    refers       to    the        maximum        sentence      that      the    actual

defendant       could       have    received,           not    one    with      a     more   severe

criminal    history          or    one        subject    to     an    aggravated        sentence.

United States v. Simmons, No. 08-4475, 649 F.3d 237, 2011 WL
2
3607266,    at   *3    (4th   Cir.    Aug.    17,   2011)   (en   banc).     Thus,

because    Williams’s     underlying      North     Carolina   convictions   were

not punishable by a term exceeding one year, Williams’s conduct

— possessing a firearm — did not violate § 922(g), and he was

not   properly        sentenced      as   a    career    offender    under    the

Guidelines. 1

            Accordingly, although we affirm Williams’s § 841 and

§ 924 convictions, we reverse his conviction for possession of a

firearm after having been convicted of a crime punishable by

more than one year of imprisonment.                 We vacate his sentence and

remand for resentencing in accordance with Simmons. 2                We dispense

with oral argument because the facts and legal contentions are




      1
       The district court did not, of course, have the benefit of
Simmons at the time of Williams’s guilty plea and sentencing
proceedings.    We do not fault the district court or the
Government for applying established circuit precedent in the
earlier proceedings.
      2
       In light of our decision to vacate the sentence and remand
for resentencing, we decline to address Williams’s claim that
the district court failed to address his arguments against the
crack/powder sentencing disparity. At resentencing, the current
version of the Guidelines will apply.     We express no opinion,
however, on the sentence to be imposed on remand.



                                          3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                     AFFIRMED   IN PART,
                                                     REVERSED   IN PART,
                                                      VACATED   IN PART,
                                                          AND   REMANDED




                                    4